DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 2/11/2021 has been entered.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent 1, the prior art of record neither shows nor suggest a light source device used for exterior illumination of a vehicle, comprising: a single mounted substrate; a semiconductor light-emitting device which emits a laser beam; an external connecting member connected to the semiconductor light-emitting device and to which a driving current of the semiconductor light-emitting device is supplied from outside the light source device; a wavelength-converting member which radiates wavelength-converted fluorescence when irradiated with the laser beam as an excitation light; an operation state detection circuit which includes one or more light-receiving elements, detects an operation state of the light source device in accordance with light information detected by the one or more light-receiving elements, and outputs an operation state signal; a microcontroller which controls the operation of the semiconductor light-emitting device in accordance with the operation state signal; and a non-volatile memory which is disposed inside the microcontroller or on the single mounted substrate, wherein the semiconductor light-emitting device, the external 
Due to their dependency, claims 2-16 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879